Filed 5/7/14 P. v. Sotelo CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----




THE PEOPLE,                                                                             C074123

                   Plaintiff and Respondent,                                (Super. Ct. No. 13F01087)

         v.

ALBERT GILBERT SOTELO,

                   Defendant and Appellant.




         Defendant Albert Gilbert Sotelo pleaded no contest to infliction of corporal injury
resulting in a traumatic condition on the victim, a felony, and was placed on five years of
formal probation with various conditions. Defendant’s ensuing appeal is subject to the
principles of People v. Wende (1979) 25 Cal. 3d 436 (Wende) and People v. Kelly (2006)
40 Cal. 4th 106, 110. In accordance with the latter, we will provide a summary of the
offenses and the proceedings in the trial court.


                                                             1
       On September 12, 2013, defendant approached the victim, the mother of his child,
while she was holding the child and tried to take the child away from her. Defendant
pushed the victim against a car, using his forearm against her neck to choke her.
Defendant then pushed the victim to the ground. The victim landed on her back while
still holding her child. The victim suffered pain in her back, abrasions on her knee, and
red marks on her neck. When another individual, R.C., tried to intervene, defendant
punched her in the face.

       Defendant entered a plea of no contest to infliction of corporal injury resulting in a
traumatic condition on the victim as a felony (Pen. Code, § 273.5, subd. (a)1—count one)
in exchange for dismissal of the remaining counts [child abuse, a misdemeanor (§ 273a,
subd. (b)—count two) and battery upon R.C., a misdemeanor (§ 242—count three)] with
a waiver pursuant to People v. Harvey (1979) 25 Cal. 3d 754 for purposes of restitution
and no contact orders. The court suspended imposition of sentence and granted probation
for a term of five years subject to certain terms and conditions including 210 days in
county jail with 30 days in custody and the remainder under a work release program if
eligible.

       Defendant appeals. The court granted defendant’s request for a certificate of
probable cause. (§ 1237.5.)

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days have elapsed, and
we have received no communication from defendant. Having undertaken an examination


1 Undesignated statutory references are to the Penal Code.


                                              2
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                     DISPOSITION

       The judgment is affirmed.




                                                        BUTZ                  , J.



We concur:



      BLEASE                , Acting P. J.



      HOCH                  , J.




                                             3